— In a proceeding to invalidate a petition designating the appellants as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Suffolk County Republican County Committee in Election Districts in the 9th and 10th Assembly Districts, Town of Huntington, the appeal is from so much of a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, as denied appellants’ motion to dismiss the petition for failure to properly serve the order to show cause and petition initiating the proceeding. Judgment affirmed insofar as appealed from, without costs or disbursements. The facts as found by the Supreme Court are supported by the record. Mangano, J. P., Thompson, Niehoff and Boyers, JJ., concur.